acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum acknowldged sca-1998-008 cc dom it a caprohofsky tl-n-3530-97 sep district_counsel georgia cc ser geo atl assistant chief_counsel cc dom it a date to from subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the atlanta service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in the ccdm this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issues you asked for advice on two factual situations a taxpayer files an amended_return which the service_center receives on april with a schedule c reporting dollar_figure nonemployee compensation income and dollar_figure in expenses resulting in a net_loss of dollar_figure the return previously had no schedule c the period of limitation on assessment will expire on april if the service disagrees with the expenses does the service have days from receipt of the document to assess the tax on the dollar_figure nonemployee compensation or must the service disallow the claim a taxpayer files an amended_return which the service_center receives on april with a schedule c reporting an increase to income from nonemployee compensation but failing to compute self-employment_tax does the service have days from the receipt of the document to assess self-employment_tax tl-n-3530-97 conclusion sec_1 assessment of an additional_amount of tax based on tax- increasing adjustments from an amended_return that shows offsetting tax-decreasing items is not permissible further in this situation the period of limitations will not be extended by sec_6501 the receipt of an amended_return showing an increase in income_tax does not extend the time to assess self- employment_tax that is not shown on the amended_return discussion issue your question assumes that assessment of an additional_amount without following deficiency procedures would be permissible in this situation if the amended_return were received with adequate time left on the assessment statute to process it -- that is even without_recourse to the 60-day extension in sec_6501 we do not agree with this assumption generally the supreme court has described assessment as essentially a bookkeeping notation made when the secretary or_his_delegate establishes an account against the taxpayer on the tax rolls 423_us_161 n the authority of the internal_revenue_service to make an assessment relies on several different statutes the following list includes some of the items the service can assess taxes shown on returns sec_6201 supplemental assessments whenever it is ascertained that any assessment is imperfect or incomplete in any material respect sec_6204 deficiencies in tax -- but only after compliance with deficiency procedures sec_6213 taxes arising on account of a mathematical_or_clerical_error appearing on a return sec_6213 amounts paid as a tax or in respect of a tax sec_6213 amounts as to which the taxpayer has waived the deficiency procedures sec_6213 we believe that in this situation an assessment is not allowed under any of these provisions tl-n-3530-97 sec_6201 tax shown on return sec_6201 provides that the secretary shall assess all taxes determined by the taxpayer sec_301_6211-1 of the regulations on procedure and administration provides in part that any amount shown as additional tax on an amended_return so-called other than amounts of additional tax which such return clearly indicates the taxpayer is protesting rather than admitting filed after the due_date of the return shall be treated as an amount shown by the taxpayer upon his return for purposes of computing the amount of a deficiency the service has the authority to assess without following deficiency procedures taxes determined by the taxpayer it has interpreted this authority to permit a supplemental assessment of additional tax reported on an amended_return unless the taxpayer is protesting the additional_amount however these provisions refer only to the tax reported by the taxpayer -- not to a different amount computed by the service based solely on the positive adjustments in a taxpayer’s return the authority to assess taxes shown on returns found in sec_6201 depends on the concept of agreement by the taxpayer to an amount shown in the return the legal basis for assessing tax shown on a return has been described as follows it is generally recognized that congress intended the return to be a method whereby the taxpayer would make a self-assessment of the amount of tax which he agrees or concedes is due and which he intends to pay without any_action by the tax-collecting commissioner here the taxpayer does not agree or concede that any amount of tax is due but on the contrary states in a letter accompanying the return that no tax is lawfully due and it will not pay as tax the contested amount shown in the calculation on the return the taxpayer was not self-assessing any_tax and it was thus proper for the commissioner to determine a deficiency in the contested amount so that he could eventually assess and collect the amount as a tax penn mutual indemnity co v comm'r 32_tc_646 murdock j concurring aff'd ustc 3d cir while penn mutual dealt with a different fact pattern the same result should apply here the service can assess taxes shown due on the return however just as the service cannot unbundle a taxpayer's original return and assess tax without tl-n-3530-97 regard to tax-reducing items the service cannot base an assessment on only the tax-increasing items in an amended_return the taxpayer in filing the amended_return does not agree to have the service accept part and reject the rest splitting an amended_return into its components in this fashion would also be inconsistent with service position in other areas for example in 941_fsupp_398 s d n y the court concluded that a credit had to involve an offset between different kinds of taxes or tax years see f_supp pincite the court rejected the taxpayer's argument that -- for purposes of meeting the 2-year-from-payment refund limitation in sec_6511 -- the taxpayer made a payment through a credit when there were upward and downward adjustments in the same year nor did the denial of the tax_credits create an outstanding income_tax_liability which was paid when offset against an overpayment of income taxes for the same year an assessment of tax_liability or overpayment resulting from an audit involves not the offsetting of an overassessment against an existing deficiency but the offsetting of an upward adjustment against a downward adjustment to a single tax_liability for a single tax_year 368_f2d_281 ct_cl id pincite see also 613_f2d_518 5th cir 212_f2d_645 2d cir cert_denied 348_us_936 similarly in the present situation the upward and downward adjustments are only components of a single tax_liability sec_6211 deficiency another way of stating that an increase in tax based only on positive adjustments in such situations is not assessable a sec_1 as opposed to an original return there is some authority to the effect that acceptance of an amended_return is discretionary on the part of the service see 464_us_386 however for the reasons discussed in the text we do not believe the service has discretion to accept part and reject part even if arguendo a tax_liability can be split into its components to produce an additional tax the taxpayer could be considered to be protesting this amount rather than admitting it within the meaning of sec_301_6211-1 tl-n-3530-97 tax shown on a return is that it does meet the definition of a deficiency sec_6212 authorizes the secretary to send a notice_of_deficiency to a taxpayer when the secretary has determined that there is a deficiency in tax sec_6211 defines a deficiency as the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of -- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made as discussed above reg sec_301_6211-1 provides that in certain circumstances any amount shown as additional tax on an amended_return may be treated as an amount shown by the taxpayer upon his return for purposes of computing the amount of a deficiency however as also discussed this only applies to additional tax not just positive adjustments and not to amounts that the taxpayer is protesting thus any_tax increase calculated solely on the basis of the positive adjustments in an amended_return would be a deficiency subject_to the deficiency procedures unless an exception to those procedures applies sec_6213 math error or amount_paid neither of these exceptions to the deficiency procedures permits assessment here the types of situations in which tax may be summarily assessed as a mathematical_or_clerical_error are carefully set out in sec_6213 and none of the definitions apply since the taxpayer is not declaring any net increase in tax presumably none is paid and the exception in sec_6213 is inapplicable sec_6213 waiver sec_6213 provides that a taxpayer at any time has the right by a signed notice in writing filed with the secretary to waive the sec_6213 restrictions on the assessment and collection of a deficiency we have considered the possibility that the service could assert such a deficiency and then treat the amended_return as a waiver_of_restrictions_on_assessment_and_collection of the asserted deficiency and immediately assess it without issuing a tl-n-3530-97 deficiency_notice for the following reasons we conclude that there is no authority for such a procedure first there is no language of waiver as to the positive adjustments on the amended_return second even if we were to regard the return as such a waiver it would seem clearly conditional on the service accepting the negative adjustments as well as the positive cf 99_tc_466 where taxpayers filed several amended returns in attempt to generate a net refund the service could not reject some and assess amounts from others third a taxpayer cannot be deemed to waive restrictions on the assessment and collection of a deficiency of which the taxpayer has no notice as in the case of assessment under sec_6201 basic consent is lacking cf penn mutual we conclude that the service cannot assess positive adjustments on an amended_return while ignoring negative adjustments thus the only way for the service to assess additional tax is to determine a deficiency and issue a deficiency_notice if time permits of course even if the service does not assess additional tax it may reject the claimed refund in this situation the service may not have time to determine a deficiency and issue a deficiency_notice because the period of limitations will expire one day after the receipt of the amended_return sec_6501 provides an exception to the general period of limitations for certain amended returns where within the 60-day period ending on the day on which the period of limitations would otherwise expire the secretary receives a written document signed by the taxpayer showing that the taxpayer owes an additional_amount of tax the period for the assessment of such additional_amount shall not expire before the day days after the day on which the secretary receives such document the plain language of sec_6501 requires that the service receive a document showing that the taxpayer owes an additional_amount of tax in this situation the amended_return does not show that the taxpayer owes additional tax rather the return shows a net_loss because the amended_return does not show additional tax owed sec_6501 does not apply to extend the period of limitations on assessment any notice_of_deficiency must be sent before the period expires on april issue in the second situation you raise a taxpayer files an amended_return with a schedule c reporting an increase to income from nonemployee compensation but failing to compute self- employment_tax you asked whether the service has days from the receipt of the amended_return to assess self-employment_tax tl-n-3530-97 as discussed above sec_6501 extends the period of limitations on assessment for amended returns received within the last days of the period that show the taxpayer owes an additional_amount of tax in the situation you posed should the service_center receive within the 60-day period prior to the expiration of the period of limitations on assessment an amended_return showing additional income_tax from that shown on the original return due to the increase to income from nonemployee compensation then the service would have days from the receipt of the amended_return to assess the additional income_tax shown however the amended_return does not show that the taxpayer owes an additional_amount of self-employment_tax as discussed above assessment without prior notice_of_deficiency is proper where the taxpayer has made a self-assessment this is based upon the taxpayer's consent to the assessment of tax sec_6501 merely provides the service with additional time in which to assess the self-assessed tax in this situation the taxpayer has not admitted liability for self-employment_tax thus we conclude that the period of limitations on assessing self-employment_tax is not extended by the receipt of an amended_return that does not show an increase in self-employment_tax if you have any comments or further questions please call catherine prohofsky at assistant chief_counsel income_tax accounting by___ s ___________________ michael d finley cc eosco t e ndsco t c o dick kisiel t t c s technical services cc dom f sec_3 it could be argued that the return in the fact pattern falls within the scope of sec_6501 because although the return does not actually report any self-employment_tax the return shows a liability by including the nonemployee compensation however the legislative_history to sec_6501 draws no distinction between showing and reporting additional tax this provision will assure that additional tax due as reported by a taxpayer on an amended_return may be assessed and collected staff of senate comm on finance 98th cong 2d sess deficit_reduction_act_of_1984 vol emphasis added
